Citation Nr: 1602203	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability associated with environmental hazard during service in the Persian Gulf, to include such manifestations as fibromyalgia, chronic fatigue syndrome (CFS), muscle pain, gastrointestinal symptoms, skin rash, and migraine headaches.

2.  Entitlement to service connection for a skin disability, to include urticaria. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), panic attacks, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 1994.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Veteran's claim for service connection for service connection for a qualifying chronic disability was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and conducted a VA examination.  The Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffers from a qualifying chronic disability due to environmental exposure in Southwest Asia as manifested by diarrhea and migraine headaches.

2.  The Veteran does not suffer a current skin disability, excepting skin cancer outside the scope of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a qualifying chronic disability associated with environmental hazard during service in the Persian Gulf, to include such manifestations as gastrointestinal symptoms and migraine headaches, have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for service connection for a skin disability, to include urticaria, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his claimed disabilities in July 2013.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Gulf War Syndrome and Skin Disability

The Veteran has claimed service connection for a qualifying chronic disability associated with environmental hazard during service in the Persian Gulf, to include such manifestations as fibromyalgia, CFS, muscle pain, gastrointestinal symptoms, skin rash, and migraine headaches.  These manifestations were all claimed separately, but the Board construes them as one claim to the extent that the Veteran believes that they are all the result of his Gulf War Syndrome.  Because there is evidence warranting consideration for direct service connection, the Board will also consider separately the Veteran's claim for a skin disability and migraine headaches.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  Military records confirm that in this case, the Veteran served in Southwest Asia during Operation Desert Storm.

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service treatment records include an April 1993 record showing that the Veteran reported small itchy spirals on his feet and hands.  A stool sample was taken to rule out trichinosis.  

VA treatment records reflect that in October 1994 the Veteran went to the emergency room reporting diarrhea and peeling skin on his hands and feet.  Chest and abdominal x-rays were normal.  An upper gastrointestinal x-ray from November 1994 was likewise normal.  In December 1994, the Veteran was diagnosed with tinea corporis.  In July 1996, an abdominal ultrasound performed after the Veteran reported chronic loose stools aggravated by eating greasy foods showed no evidence for cholelithiasis.   

Private treatment records from August and September of 1996 indicate that the Veteran sought treatment for diarrhea, headaches, and skin rash.  With respect to his diarrhea, he reported a three-year history of loose stools, after meals, particularly after greasy foods.  Weight was maintained, and there was no fever, arthralgia, myalgia, unusual upper respiratory infection, or bronchial infection.  He was initially diagnosed with chronic diarrhea.  Colonoscopy was normal and stool samples showed parasites present.  Final diagnosis was chronic diarrhea, possibly related to intestinal infection with dientamoeba fragilis and blastocystic hominis.  With respect to his headaches, he reported three or four episodes over several years beginning with blurry vision and numbness followed by headache.  He was diagnosed with infrequent migraines with prolonged aura, and a neurologist concurred after consultation.  With respect to his skin, he reported a transient but very pruritic rash on the palms, soles, and ankles.  He was diagnosed with intermittent pruritic rash.  After consultation with a dermatologist, the diagnosis was urticaria versus erythema multiforme of the hands and feet, possibly related to intestinal parasite infection.

VA treatment records show that in April 2006 the Veteran sought treatment for migraine headaches.  In February 2008 he reported migraine headaches since 1991.  He sought treatment for headaches in November 2009, and was diagnosed with classic chronic migraine headaches.  Among his list of active problems at this time were headaches, depression, chronic diarrhea, and other malaise and fatigue.  In January 2010, the Veteran reported heartburn pain and chronic pain in arm, leg, back, and abdomen since service.  Confusingly, the record says that the Veteran denied diarrhea, but two days earlier he reported chronic diffuse abdominal pain with associated watery bloody diarrhea.  He was given a diagnosis of likely gastroesophageal reflux disease (GERD) for the heartburn and a diagnosis of chronic abdominal pain with chronic bloody diarrhea.  Abdominal radiology was normal.  Later in the month, he complained of general, intermittent mild joint pains.  A May 2010 colonoscopy was normal.  In April 2012, the Veteran again reported diarrhea and stated that he had also started vomiting.  He reported intermittent diarrhea in May 2012.  He was diagnosed with nausea/GERD with a history of intermittent diarrhea.  At this time, the Veteran also reported lesions that were subsequently diagnosed as basal cell carcinoma and beyond the scope of this appeal.

The Veteran underwent VA examinations in July 2013, as follows:

With respect to skin disabilities, the examiner found that the Veteran did not have any visible skin rashes at the time of the examination, though he had recently been treated for basal cell carcinoma.  The examiner opined that no current skin disability was caused or aggravated by the Veteran's environmental exposure in Southwest Asia.  This opinion was based on the rationale that the current medical literature did not support a relationship between Persian Gulf service and subsequent urticaria, which is not a presumptive condition for Persian Gulf service.  Furthermore, the Veteran had not been treated for urticaria since 1996.

With respect to gastrointestinal disabilities, the Veteran reported diarrhea since 1991, with bowel movements two to four times per day.  He reported vomiting that began about one year prior, but then abated.  The examiner found no objective evidence of an intestinal or stomach condition.

With respect to fibromyalgia, the Veteran reported hurting all over in arms, legs, and low back.  He was not sure of onset but reported that it had been occurring for many years.  He had had no evaluation or treatment.  Pain was rated at 5/10 all the time.  He reported awakening tired, with no change in stiffness during the day.  The examiner found no findings, signs, or symptoms attributable to fibromyalgia.  

With respect to CFS, the Veteran reported lack of energy and ability to sleep all the time.  He reported that this had been the case since 1991.  He had not had any treatment.  The examiner found no objective evidence of CFS.

With respect to headaches, the Veteran reported headaches lasting 24 hours and occurring 1 to 7 times per year.  He was not sure when headaches started.  Headache onset included wavy vision, numbness in the left arm and face, slurred speech, and sensitivity to light and sound.  The examiner opined that headaches were not caused or aggravated by the Veteran's environmental exposure in Southwest Asia.  This opinion was based on the rationale that the current medical literature did not support a relationship between Persian Gulf service and subsequent migraine headaches, which is not a presumptive condition for Persian Gulf service.  

The examiner concluded by noting that there was no indication of any diagnosed illnesses without etiology, nor did the Veteran exhibit any signs or symptoms of an undiagnosed illness.

At his July 2015 hearing, the Veteran expressed his belief that his diarrhea and other illnesses were the result of pills given to him while he served in Saudi Arabia and Iraq.  He reported nonstop diarrhea since serving, with only two solid bowel movements over the last 20 years. 

The Board finds that the evidence weighs at least in equipoise as to whether the symptoms of the Veteran's claimed qualifying chronic disability have manifested to a degree of 10 percent or more.  The Veteran has claimed symptoms of fibromyalgia, CFS, muscle pain, gastrointestinal symptoms, skin rash, and migraine headaches.  The Board will address these issues in turn.

As to fibromyalgia, CFS, and muscle pain, the Board finds that there is insufficient evidence of each of these conditions to constitute a current disability.  The record of medical evidence reflects no diagnosis of fibromyalgia or CFS, but rather only a few vague reports of pains and fatigue.  Compared to the Veteran's other conditions, discussed below, pain and fatigue are rarely reported and he never seeks or accepts any further treatment.  For these reasons, the Board finds that the claimed manifestations of fibromyalgia, CFS, and muscle pain have not manifested to a degree of 10 percent or more.

As to gastrointestinal symptoms, the Board finds that the evidence is at least in equipoise as to whether these symptoms have manifested to a degree of 10 percent or more.  The Veteran has consistently claimed diarrhea and migraine headaches for years, along with isolated bouts of other gastrointestinal symptoms such as vomiting.  The July 2013 VA examiner opined that such symptoms were not related to environmental exposure in Southwest Asia, but regulations state that such symptoms are among those used to establish a qualifying chronic disability.  38 C.F.R. § 3.317(b).  For these reasons, the Board finds that the Veteran has manifested symptoms, specifically diarrhea and migraine headaches, of a qualifying chronic disability related to service in Southwest Asia.  Service connection is therefore granted to this extent only.

As to skin rash, the Board recognizes that there is medical evidence of skin rash in the past, but there is no objective evidence of current skin rash.  The Veteran did not exhibit any rash at his July 2013 VA examination, and no medical records contain reports of skin rash since the filing of the Veteran's January 2009 claim.  The Board further recognizes that the Veteran's service treatment records indicate a skin rash in service, suggesting the possibility of direct service connection as opposed to presumptive service connection for an undiagnosed illness.  As the Board finds that there is no current disability upon which to predicate a grant of service connection, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of current skin rash and both direct and presumptive service connection must therefore be denied.


ORDER

Service connection for a qualifying chronic disability associated with environmental hazard during service in the Persian Gulf, to include such manifestations as gastrointestinal symptoms and migraine headaches, is granted; the appeal is granted to this extent only.

Service connection for a skin disability, to include urticaria, is denied.


REMAND

The Veteran claims service connection for PTSD and panic attacks. 

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Military records confirm that the Veteran served in combat in Saudi Arabia and Iraq.

VA treatment records show that in April 2006 the Veteran sought treatment for panic attacks.  In September 2006 the Veteran underwent extensive treatment for chronic substance abuse.  In January 2010, he reported feeling anxious all the time.  He was diagnosed with an anxiety disorder and referred for mental health treatment, but failed to report for his appointment.  He was rescheduled in April 2010, when he reported stress related to work and finances.  His psychiatrist diagnosed him with substance abuse issues, and did not evaluate him for mood disturbance due to the current substance abuse issues.

The Veteran underwent a VA examination for PTSD in July 2013.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  Specifically, the examiner stated that while the Veteran re-experienced a verified stressor, he did not exhibit persistent symptoms of avoidance or increased arousal.  The examiner noted that the Veteran had diagnoses of amphetamine dependence in sustained remission and amphetamine-induced mood disorder.  No other conditions were diagnosed, and no opinions were provided.

The Board finds that the VA examiner's opinion was inadequate because the Veteran's appeal was certified to the Board after August 4, 2014, the Board must take into account recent amendments replacing references to DSM-IV with DSM-5 and updating the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  Because the Veteran's stressor is conceded, denial of PTSD was based wholly on the Veteran's failure to meet the DSM-IV criteria.  A new opinion must therefore be obtained to determine whether the Veteran meets the DSM-5 criteria for PTSD.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his mental health condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran using the updated DSM-5 criteria.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


